CorporatidiaseCista-dyvOshfeaRociimeant Hahdingiled: 09/19/19 Page 1 of 3 PagelD AP4Be 1 of 3

 

Corporation/LLC Search/Certificate of Good Standing

 

LLC File Detail Report

File 03238342

Number

Entity PREFERRED CAPITAL FUNDING OF ILLINOIS, LLC
Name

Status ACTIVE

Entity Information

Principal Office
368 W. HURON, SUITE 200N
CHICAGO, IL 606540000

Entity Type
LLC

Type of LLC
Domestic

Organization/Admission Date
Friday, 26 February 2010

Jurisdiction
IL

Duration

PERPETUAL EXHIBIT

A

tabbies’

https://www.ilsos.gov/corporatellc/CorporateLIcController 9/19/2019
Corporati@asSeClstardy Osit4rdnosiGant Stahdingiled: 09/19/19 Page 2 of 3 PagelD #P&e 2 of 3

Agent Information

_ Name
BRIAN T. GARELLI

Address
340 W BUTTERFIELD RD STE 2A
ELMHURST , IL 60126

Change Date
Friday, 26 February 2010

Annual Report

For Year
2019

Filing Date
Monday, 4 March 2019

Managers

Name

Address

GARELLI, BRIAN T

340 W BUTTERFIELD RD., SUITE 2
ELMHURST, IL 60126

Name

Address

PINTAS, WILLIAM G

368 W. HURON, SUITE 100
CHICAGO, IL 60654

Assumed Name

ACTIVE
GLOBAL FUNDING SOLUTIONS

https://www.ilsos.gov/corporatellc/CorporateLlcController 9/19/2019
Corporati@abbCiStircdwOart#mdiochitent Stahdngiled: 09/19/19 Page 3 of 3 PagelD #P4Qe 3 of 3

Series Name

NOT AUTHORIZED TO ESTABLISH SERIES

Return to Search

File Annual Report

Adopting Assumed Name

Articles of Amendment Effecting A Name Change
Change of Registered Agent and/or Registered Office

(One Certificate per Transaction)

This information was printed from www.cyberdriveillinois.com, the official website of the Illinois Secretary of State's Office. Thu Sep 19 2019

https://www.ilsos.gov/corporatellc/CorporateLlcController 9/19/2019
